Kimball, Justice.
The respondents have moved to dismiss the appeal because of appellant’s failure to file a brief. The record on appeal was filed in this court June 15, 1922. No brief on behalf of appellant was filed within the sixty days allowed therefor by rule, and no extension of the time was asked or granted. The motion to dismiss must he granted, and an order dismissing the appeal will be entered. (Sup. Ct. Rules 15 and 21; (104 Pac. XII, XIV); Budd v. Roy, 26 Wyo. 210, 181 Pac. 140.)
Blume, J., and Riner, District Judge, sitting in place of Potter, Ch. J., who is ill, concur.